Citation Nr: 0929231	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  99-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for bronchial asthma, 
to include as a result of undiagnosed illness, and secondary 
to allergic rhinitis.

3.  Entitlement to service connection for low back pain as a 
result of undiagnosed illness.

4.  Entitlement to service connection for neck pain, to 
include as a result of undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985, and from July 1986 to March 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

These matters were previously remanded by the Board for 
additional development and are again before the Board for 
final adjudication.

The issue of an increased rating for allergic rhinitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's bronchial asthma, low back pain, cervical pain, 
and headaches all have a formal diagnosis and are not related 
to nor were they incurred during the Veteran's periods of 
active service.


CONCLUSION OF LAW

Bronchial asthma, low back pain, cervical pain, and headaches 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a Veteran's non- 
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The Veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  38 C.F.R. § 3.317(d).

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended, to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the Veteran.  
VA cannot, however, apply the revised criteria before their 
effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In any 
event, in this case, the new version of the regulation is 
facially more favorable to the Veteran because it more 
broadly defines a qualifying chronic disability, and provides 
additional avenues to ease some evidentiary burdens in this 
case, infra.  Because it is now easier to establish service 
connection for an "undiagnosed illness," no further action 
on this question is necessary or warranted in this case, and 
no prejudice to the Veteran results from the Board's 
consideration of the new regulation.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R.  § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined 
as either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multi symptom illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multi symptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multi symptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multi symptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" 
under 38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multi symptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi symptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multi symptom illness."  See generally, 
68 Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" 
in the sense that: (1) it has existed for at least 6 months, 
or (2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  
This includes both "signs," and other indicators that are 
"non- medical," but capable of independent verification.  
38 C.F.R. § 3.317(a)(1)(3), (b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

a.  Bronchial Asthma

The Veteran seeks service connection for bronchial asthma as 
secondary to his allergic rhinitis or as an undiagnosed 
illness.

The Veteran's claims file includes opinions indicating that 
his asthma is caused by his allergic rhinitis and opinions 
indicating that the asthma is not related to his allergic 
rhinitis.  None of the opining physicians reviewed the 
Veteran's claims file; therefore, the Board remanded the 
claim in December 2007 so that a new VA examination could be 
scheduled.  

The Veteran was scheduled for a VA examination in March 2007 
but failed to report and failed to indicate why he failed to 
report.  The Board notes that the Veteran was scheduled for a 
VA examination in August 2004 and also failed to report 
without explanation.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).

Service treatment records (STRs) fail to show that the 
Veteran was diagnosed with or treated for bronchial asthma in 
service.

The Veteran had a VA examination in December 2004.  The 
examiner indicated that he was not provided with the claims 
file for review; however, the examiner referred to VA 
treatment records in his report.  The examiner conducted an 
examination and diagnosed the Veteran with asthma less likely 
not related to service-connected sinusitis and allergic 
rhinitis.

Also of record is what appears to be a statement from VA 
physician Dr. S.P., dated March 2003.  This statement 
indicates that the Veteran's bronchial asthma is likely 
related to his service connected sinusitis and allergic 
rhinitis.  The document does not provide any rationale in 
support of the opinion and is not accompanied by supporting 
medical records.  A review of the VA outpatient treatment 
records indicates that Dr. S.P. was one of the Veteran's 
regular treating physicians.

This report is entitled to low probative weight because it 
does not explain the basis of the opinion. 

The Board has reviewed the evidence and finds that since the 
disability has a diagnosis, that service connection cannot be 
granted based upon the theory of undiagnosed illness.  

Regarding service connection on a direct basis, the Board 
finds that the Veteran is not entitled to service connection 
as the STRs fail to indicate treatment for bronchial asthma 
in service and medical records subsequent to service fail to 
indicate a nexus between the disability and service.

Finally, the Board finds that the Veteran is not entitled to 
service connection secondary to his service connected 
allergic rhinitis.  The Board has considered the unsupported 
opinion from Dr. S.P., but finds that without a rationale, 
the Board cannot give the evidence substantial weight.

In addition, the Board has considered the opinion from the 
December 2004 VA examiner.  The examiner indicated that he 
did not review the claims file; however, in conjunction with 
his opinion that the bronchial asthma is not related to the 
service connected allergic rhinitis, the examiner conducted 
an examination upon which he appears to have based his 
opinion.  Though not ideal, the Board gives the VA 
examination opinion more probative weight than the one 
sentence opinion from Dr. P.

The Board notes that this matter was remanded for a VA 
examination to fully examine the etiology of the Veteran's 
bronchial asthma; however, the Veteran failed to appear for 
his appointment, failed to explain why he failed to appear, 
and failed to request that the examination be rescheduled.  
Therefore, the Board must make its decision based upon the 
evidence in the claims file.

Accordingly, the Board finds that service connection for 
bronchial asthma is not warranted on any basis.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008). 

b.  Low Back Pain

The Veteran seeks service connection for his low back pain as 
an undiagnosed illness.  The Board notes that the Veteran was 
denied service connection on a direct basis in June 1992.  He 
has not requested that the claim for service connection on a 
direct basis be reopened.  For the claim to be reopened, the 
Veteran must file a request and he must submit new and 
material evidence to support the claim.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which is neither cumulative nor redundant, 
and which by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  

As the Veteran has not sought to reopen his claim for service 
connection for a low back disability on a direct basis, the 
Board will not address the matter further.

The Veteran's June 1982 Report of Medical History shows that 
the Veteran was treated prior to service for a back injury.  
For his entrance examination, the Veteran was seen by a 
physician in orthopedics and reported that 6 months prior to 
enlistment that he was struck in the back with a pole.  He 
said that he had 3 months of physical therapy.  

The Veteran underwent x-rays to determine the status of his 
back.  The report indicated that his lumbar spine exhibited 
increased lordosis, but that otherwise, the x-rays were 
negative.  The enlistment examination of June 1982 notes the 
Veteran's back abnormality and states that the Veteran's 
condition is acceptable.

The separation examination, dated July 1985, does not 
indicate any spine injuries or disabilities.  

During the Veteran's second period of active service, the 
enlistment examination, dated April 1986, did not note any 
spine abnormalities.  A STR dated February 1988 indicates 
that the Veteran was treated for back pain.  The Veteran 
reported a prior history of back problems, and described an 
incident during which a steel pipe fell on him, necessitating 
physical therapy for three months.

A July 1988 STR diagnosed the Veteran with resolving low back 
pain, while a May 1990 STR shows that the Veteran complained 
of upper back pain.

The Veteran had a VA examination in October 1997.  It does 
not appear that the examiner reviewed the claims file.  The 
diagnosis was degenerative disc disease at T10-11 and 
degenerative joint disease at L4-5 with chronic lumbar 
strain.  The examiner did not opine regarding the etiology of 
the lumbar disability.

Private treatment records from KDC and dated July 1998 
indicate that the Veteran's lumbar spine was within normal 
limits.  The assessment was lower back strain.  
Records from private provider S&W, dated September 2001, 
indicate multilevel degenerative disc disease of the lower 
thoracic and lumbar spine.

A VA examination dated July 2002 indicates that the claims 
file was not available for review.  The diagnosis was chronic 
moderate low back pain, remote injury with residual.  Further 
elaboration as to the etiology was not provided.

The Board has reviewed the evidence and finds that since the 
low back disability has been diagnosed, that service 
connection cannot be granted based upon the theory of 
"undiagnosed" illness.  The Veteran clearly has a diagnosed 
back disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the- 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008). 

c.  Neck Pain

The Veteran's June 1982 Report of Medical History and 
enlistment examination do not indicate any abnormalities or 
injuries to the cervical spine.  The separation examination, 
dated July 1985, does not indicate any cervical spine 
injuries or disabilities.  

During the Veteran's second period of active service, the 
enlistment examination, dated April 1986, did not note any 
cervical spine abnormalities.

An STR dated October 1989 indicates that the Veteran 
complained of pain shooting down the back of his head and 
down his neck when he stood up or put his helmet on.  The 
physician noted mild muscle spasms in his neck and diagnosed 
the Veteran with sinus congestion.

A STR from February 1990 indicates that the Veteran 
complained of neck pain for 24 hours.  The Veteran indicated 
that upon waking, he felt a pop followed by immediate pain.  
The diagnosis was neck strain.

The May 1990 periodic examination failed to indicate a neck 
disability.  A separation examination from the Veteran's 
second period of service is not of record.

A February 1996 VA examination does not indicate that the 
claims file was reviewed in conjunction with the exam.  The 
Veteran reported a MVA in 1995 and that he suffered whiplash 
as a result.  The diagnosis was chronic neck pain.  

The examiner further stated that the Veteran's psychologist 
believes the Veteran has somatization disorder and the VA 
examiner stated that he tends to agree with that, but that 
the Veteran is seeking compensation for a minimal injury, 
providing evidence against this claim and all other claims.  

No opinion regarding the etiology of the neck pain was 
provided.

A VA examination of October 1997 failed to indicate whether 
the claims file had been reviewed.  The diagnosis was chronic 
cervical strain with no accompanying opinion regarding its 
etiology.

At a hearing before the DRO in June 1998, the Veteran 
testified that he injured his neck in 1990 when exiting a 
HUMVEE.  He stated that his helmet became stuck on the 
doorway of the vehicle and twisted his neck.  He indicated 
that he sought treatment and that the physician gave him a 
profile disallowing helmet use for 48 hours.  After that 
incident, he self treated the pain with over-the-counter 
(OTC) medications and ice.  It is noted that the STRs and 
personnel records fail to document this occurrence, providing 
more evidence against this claim.

He further stated that after service that he was in physical 
therapy for a week at VA facilities.  He also indicated that 
he bumped his head getting into a different vehicle and that 
he suffered whiplash from a motor vehicle accident in 1995.

A VA examination dated July 2002 indicates that the Veteran's 
claims file was not available for review.  The Veteran 
reported his alleged accidents in service.  The impression 
from the x-rays was muscle strain of the neck.  The diagnosis 
was chronic neck pain from a remote injury.  No opinion 
regarding the etiology of the neck pain was provided.

The Board has reviewed the evidence and finds that since the 
neck disability has been diagnosed, that service connection 
cannot be granted based upon the theory of undiagnosed 
illness.

Regarding service connection on a direct basis, the STRs 
indicate that the Veteran was treated on a couple of 
occasions for neck pain.  The Veteran testified that he 
injured his neck in vehicle accidents during service, which 
are not documented in his STRs, and injured his neck in a MVA 
subsequent to service.

The Board notes that this matter was remanded in December 
2007 for a VA examination to fully examine the etiology of 
the Veteran's neck disability; however, the Veteran failed to 
appear for his appointment, failed to explain why he failed 
to appear, and failed to request that the examination be 
rescheduled.  Therefore, the Board must make its decision 
based upon the evidence in the claims file.

The evidence clearly shows that the Veteran was treated on 
two occasions for neck pain while in service.  The evidence 
also plainly states that the Veteran was involved in a MVA 
subsequent to service, and that the Veteran admitted to 
suffering whiplash as a result of that accident.  The 
question is whether the Veteran's current neck disability is 
a result of or was incurred in active service.  

Unfortunately, the medical records fail to show any 
indication that the Veteran's current neck disability was 
incurred in or a result of his active service.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  The medical opinions we have provide 
evidence against this claim, indicating no problem connected 
to service. 
 
d.  Headaches

The Veteran's STRs show that the Veteran suffered an 
occasional headache in conjunction with his sinus illnesses; 
however, the records do not indicate that the Veteran was 
ever treated for chronic headaches standing alone.

The Veteran had a VA examination in October 1997 that 
addressed his headaches.  The claims file was not reviewed in 
conjunction with the examination.  The Veteran reported that 
his headaches are triggered by fumes, gasoline, household 
cleaners, and other chemical smells.  The diagnosis was 
multiple chemical sensitivity secondary to exposure to oil 
fumes in the Persian Gulf War and migraine headaches 
triggered by exposure to hydrocarbon fumes.  No rationale was 
provided for the examiner's opinion, thus the opinion is of 
little probative value.

At a hearing before the DRO in June 1998, the Veteran 
testified that he had headaches throughout his time in the 
military.  He indicated that the headaches were usually 
caused by his exposure to chemicals such as gas and household 
products.

Private treatment records from KDC, dated November 1999 and 
January 2000, among other records, show diagnosis if 
recurrent moderately severe headaches.  No opinion regarding 
the etiology was provided. 

The Veteran was scheduled for a VA examination in August 
2004; however, he failed to appear and was rescheduled for 
December 2004.  A December 2004 VA examination indicates that 
the claims file was not available for review.  The Veteran 
reported that he started having headaches in 1991.  The 
diagnosis was muscle tension headaches less likely than not 
related to service connected sinusitis or allergic rhinitis, 
providing evidence against this claim. 

The Board notes that this matter was remanded for a VA 
examination in December 2007 to fully examine the etiology of 
the Veteran's headaches; however, the Veteran failed to 
appear for his appointment, failed to explain why he failed 
to appear, and failed to request that the examination be 
rescheduled.  Therefore, the Board must make its decision 
based upon the evidence in the claims file.

The Board has reviewed the evidence and finds that since 
headaches have been diagnosed, service connection cannot be 
granted based upon the theory of undiagnosed illness.

Regarding service connection on a direct basis, the STRs fail 
to show that the Veteran was diagnosed with or treated for 
headaches in service.  Medical records subsequent to service 
fail to indicate that the currently diagnosed headaches are 
related to or a result of active service.  Simply stated, the 
Board finds that the service and post-service treatment 
records, as a whole, provide highly probative evidence 
against this claim, outweighing the statements of the Veteran 
which, for reasons cited above, are entitled to highly low 
probative value. 

Unfortunately, without a nexus between the current diagnosis 
and active service, service connection cannot be granted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2008 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in April 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records, VA medical opinions, and 
buddy statements.  The Veteran was afforded multiple 
opportunities for VA medical examinations, some of which he 
attended.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bronchial asthma, low back pain, 
cervical pain, and headaches is denied.


REMAND

The Board apologizes for the delay in adjudicating the 
Veteran's claim, but it appears that corrective VCAA notice 
is necessary to conform to a recent decision by the Court of 
Appeals of Veterans Claims (the Court).  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores the Court held that 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that 
to substantiate an increased rating claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In this case, the notice provided does not substantially 
comply with the criteria required under Vazquez-Flores, 
therefore the case must be remanded for corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a separate VCAA 
corrective notice letter with regard to 
his claim for increased ratings.  This 
notice should be consistent with the 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  


2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


